
	
		II
		Calendar No. 523
		109th CONGRESS
		2d Session
		S. 2703
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2006
			Mr. Specter (for
			 himself, Mr. Leahy,
			 Mr. Frist, Mr.
			 Reid, Mr. Grassley,
			 Mr. Kennedy, Mr. DeWine, Mrs.
			 Feinstein, Mr. Brownback,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Warner,
			 Mr. Inouye, Mr.
			 Hagel, Mr. Kerry,
			 Mr. Chafee, Mr.
			 Akaka, Mr. Allen,
			 Ms. Landrieu, Mr. Obama, Mr.
			 Salazar, Mr. Menendez,
			 Mr. Nelson of Florida,
			 Ms. Stabenow, Mrs. Clinton, Ms.
			 Mikulski, Mr. Kohl,
			 Mr. Biden, Mr.
			 Dodd, Ms. Cantwell,
			 Mr. Bingaman, Mr. Levin, Mr.
			 Feingold, Mr. Bayh,
			 Mr. Lieberman, Mr. Johnson, Mr.
			 Lautenberg, Mrs. Lincoln,
			 Mr. Jeffords, Mr. Sarbanes, Mr.
			 Baucus, Mr. Harkin,
			 Mr. Dorgan, Mrs. Boxer, Mr.
			 Pryor, Mr. Wyden,
			 Mr. Voinovich, Mr. Reed, Mr.
			 Dayton, Mr. Rockefeller,
			 Mrs. Murray, Mr. Carper, Mr.
			 Byrd, Mr. Talent,
			 Ms. Snowe, Mr.
			 Nelson of Nebraska, Ms.
			 Collins, and Mr. Conrad)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 19, 2006
			Reported by Mr. Specter,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Voting Rights Act of
		  1965.
	
	
		1.Short titleThis Act may be cited as the Fannie
			 Lou Hamer, Rosa Parks, and Coretta Scott
			 KingCoretta
			 Scott King, and César E. Chávez Voting Rights Act
			 Reauthorization and Amendments Act of 2006.
		2.Congressional purpose
			 and findings
			(a)PurposeThe purpose of this Act is to ensure that
			 the right of all citizens to vote, including the right to register to vote and
			 cast meaningful votes, is preserved and protected as guaranteed by the
			 Constitution.
			(b)FindingsThe Congress finds the following:
				(1)Significant progress has been made in
			 eliminating first generation barriers experienced by minority voters, including
			 increased numbers of registered minority voters, minority voter turnout, and
			 minority representation in Congress, State legislatures, and local elected
			 offices. This progress is the direct result of the Voting Rights Act of
			 1965.
				(2)However, vestiges of discrimination in
			 voting continue to exist as demonstrated by second generation barriers
			 constructed to prevent minority voters from fully participating in the
			 electoral process.
				(3)The continued evidence of racially
			 polarized voting in each of the jurisdictions covered by the expiring
			 provisions of the Voting Rights Act of 1965 demonstrates that racial and
			 language minorities remain politically vulnerable, warranting the continued
			 protection of the Voting Rights Act of 1965.
				(4)Evidence of continued discrimination
			 includes—
					(A)the hundreds of objections interposed,
			 requests for more information submitted followed by voting changes withdrawn
			 from consideration by jurisdictions covered by the Voting Rights Act of 1965,
			 and section 5 enforcement actions undertaken by the Department of Justice in
			 covered jurisdictions since 1982 that prevented election practices, such as
			 annexation, at-large voting, and the use of multi-member districts, from being
			 enacted to dilute minority voting strength;
					(B)the number of requests for declaratory
			 judgments denied by the United States District Court for the District of
			 Columbia;
					(C)the continued filing of section 2 cases
			 that originated in covered jurisdictions; and
					(D)the litigation pursued by the Department of
			 Justice since 1982 to enforce sections 4(e), 4(f)(4), and 203 of such Act to
			 ensure that all language minority citizens have full access to the political
			 process.
					(5)The evidence clearly shows the continued
			 need for Federal oversight in jurisdictions covered by the Voting Rights Act of
			 1965 since 1982, as demonstrated in the counties certified by the Attorney
			 General for Federal examiner and observer coverage and the tens of thousands of
			 Federal observers that have been dispatched to observe elections in covered
			 jurisdictions.
				(6)The effectiveness of the Voting Rights Act
			 of 1965 has been significantly weakened by the United States Supreme Court
			 decisions in Reno v. Bossier Parish II and Georgia v. Ashcroft, which have
			 misconstrued Congress’ original intent in enacting the Voting Rights Act of
			 1965 and narrowed the protections afforded by section 5 of such Act.
				(7)Despite the progress made by minorities
			 under the Voting Rights Act of 1965, the evidence before Congress reveals that
			 40 years has not been a sufficient amount of time to eliminate the vestiges of
			 discrimination following nearly 100 years of disregard for the dictates of the
			 15th amendment and to ensure that the right of all citizens to vote is
			 protected as guaranteed by the Constitution.
				(8)Present day discrimination experienced by
			 racial and language minority voters is contained in evidence, including the
			 objections interposed by the Department of Justice in covered jurisdictions;
			 the section 2 litigation filed to prevent dilutive techniques from adversely
			 affecting minority voters; the enforcement actions filed to protect language
			 minorities; and the tens of thousands of Federal observers dispatched to
			 monitor polls in jurisdictions covered by the Voting Rights Act of 1965.
				(9)The record compiled by Congress
			 demonstrates that, without the continuation of the Voting Rights Act of 1965
			 protections, racial and language minority citizens will be deprived of the
			 opportunity to exercise their right to vote, or will have their votes diluted,
			 undermining the significant gains made by minorities in the last 40
			 years.
				3.Changes relating to
			 use of examiners and observers
			(a)Use of
			 observersSection 8 of the
			 Voting Rights Act of 1965 (42 U.S.C. 1973f) is amended to read as
			 follows:
				
					8.(a)Whenever—
							(1)a court has authorized the appointment of
				observers under section 3(a) for a political subdivision; or
							(2)the Attorney General certifies with respect
				to any political subdivision named in, or included within the scope of,
				determinations made under section 4(b), unless a declaratory judgment has been
				rendered under section 4(a), that—
								(A)the Attorney General has received written
				meritorious complaints from residents, elected officials, or civic
				participation organizations that efforts to deny or abridge the right to vote
				under the color of law on account of race or color, or in contravention of the
				guarantees set forth in section 4(f)(2) are likely to occur; or
								(B)in the Attorney General’s judgment
				(considering, among other factors, whether the ratio of nonwhite persons to
				white persons registered to vote within such subdivision appears to the
				Attorney General to be reasonably attributable to violations of the 14th or
				15th amendment or whether substantial evidence exists that bona fide efforts
				are being made within such subdivision to comply with the 14th or 15th
				amendment), the assignment of observers is otherwise necessary to enforce the
				guarantees of the 14th or 15th amendment;
								the Director of the Office of
				Personnel Management shall assign as many observers for such subdivision as the
				Director may deem appropriate.(b)Except as provided in subsection (c), such
				observers shall be assigned, compensated, and separated without regard to the
				provisions of any statute administered by the Director of the Office of
				Personnel Management, and their service under this Act shall not be considered
				employment for the purposes of any statute administered by the Director of the
				Office of Personnel Management, except the provisions of section 7324 of title
				5, United States Code, prohibiting partisan political activity.
						(c)The Director of the Office of Personnel
				Management is authorized to, after consulting the head of the appropriate
				department or agency, designate suitable persons in the official service of the
				United States, with their consent, to serve in these positions.
						(d)Observers shall be authorized to—
							(1)enter and attend at any place for holding
				an election in such subdivision for the purpose of observing whether persons
				who are entitled to vote are being permitted to vote; and
							(2)enter and attend at any place for
				tabulating the votes cast at any election held in such subdivision for the
				purpose of observing whether votes cast by persons entitled to vote are being
				properly tabulated.
							(e)Observers shall investigate and report to
				the Attorney General, and if the appointment of observers has been authorized
				pursuant to section 3(a), to the
				court.
						.
			(b)Modification of
			 section 13Section 13 of the
			 Voting Rights Act of 1965 (42 U.S.C. 1973k) is amended to read as
			 follows:
				
					13.(a)The assignment of observers shall terminate
				in any political subdivision of any State—
							(1)with respect to observers appointed
				pursuant to section 8 or with respect to examiners certified under this Act
				before the date of the enactment of the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King
				Voting Rights Act Reauthorization and Amendments Act of 2006,
				whenever the Attorney General notifies the Director of the Office of Personnel
				Management, or whenever the District Court for the District of Columbia
				determines in an action for declaratory judgment brought by any political
				subdivision described in subsection (b), that there is no longer reasonable
				cause to believe that persons will be deprived of or denied the right to vote
				on account of race or color, or in contravention of the guarantees set forth in
				section 4(f)(2) in such subdivision; and
							(2)with respect to observers appointed
				pursuant to section 3(a), upon order of the authorizing court.
							(b)A political subdivision referred to in
				subsection (a)(1) is one with respect to which the Director of the Census has
				determined that more than 50 per centum of the nonwhite persons of voting age
				residing therein are registered to vote.
						(c)A political subdivision may petition the
				Attorney General for a termination under subsection
				(a)(1).
						.
			(c)Repeal of
			 sections relating to examinersSections 6, 7, and 9 of the Voting Rights
			 Act of 1965 (42 U.S.C. 1973d, 1973e and 1973g) are repealed.
			(d) Substitution of
			 references to observers for references to
			 examiners
				(1)Section 3(a) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973a(a)) is amended by striking examiners each
			 place it appears and inserting observers.
				(2)Section 4(a)(1)(C) of the Voting Rights Act
			 of 1965 (42 U.S.C. 1973b(a)(1)(C)) is amended by inserting or
			 observers after examiners.
				(3)Section 12(b) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973j(b)) is amended by striking an examiner has been
			 appointed and inserting an observer has been
			 assigned.
				(4)Section 12(e) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973j(e)) is amended—
					(A)by striking examiners and
			 inserting observers; and
					(B)by striking examiner each
			 place it appears and inserting observer.
					(e)Conforming
			 changes relating to section references
				(1)Section 4(b) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973b(b)) is amended by striking section 6 and
			 inserting section 8.
				(2)Subsections (a) and (c) of section 12 of
			 the Voting Rights Act of 1965 (42 U.S.C. 1973j(a) and 1973j(c)) are each
			 amended by striking 7,.
				(3)Section 14(b) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973l(b)) is amended by striking or a court of appeals
			 in any proceeding under section 9.
				4.Reconsideration of
			 section 4 by CongressParagraphs (7) and (8) of section 4(a) of
			 the Voting Rights Act of 1965 (42 U.S.C. 1973b(a)) are each amended by striking
			 Voting Rights Act Amendments of 1982 and inserting
			 Fannie Lou Hamer, Rosa Parks, and
			 Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of
			 2006.
		5.Criteria for
			 declaratory judgmentSection 5
			 of the Voting Rights Act of 1965 (42 U.S.C. 1973c) is amended—
			(1)by inserting (a) before
			 Whenever;
			(2)by striking does not have the
			 purpose and will not have the effect and inserting neither has
			 the purpose nor will have the effect; and
			(3)by adding at the end the following:
				
					(b)Any voting qualification or prerequisite to
				voting, or standard, practice, or procedure with respect to voting that has the
				purpose of or will have the effect of diminishing the ability of any citizens
				of the United States on account of race or color, or in contravention of the
				guarantees set forth in section 4(f)(2), to elect their preferred candidates of
				choice denies or abridges the right to vote within the meaning of subsection
				(a) of this section.
					(c)The term purpose in
				subsections (a) and (b) of this section shall include any discriminatory
				purpose.
					(d)The purpose of subsection (b) of this
				section is to protect the ability of such citizens to elect their preferred
				candidates of
				choice.
					.
			6.Expert fees and other
			 reasonable costs of litigationSection 14(e) of the Voting Rights Act of
			 1965 (42 U.S.C. 1973l(e)) is amended by inserting , reasonable expert
			 fees, and other reasonable litigation expenses after reasonable
			 attorney’s fee.
		7.Extension of bilingual
			 election requirementsSection
			 203(b)(1) of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a(b)(1)) is
			 amended by striking 2007 and inserting
			 2032.
		8.Use of American
			 Community Survey census dataSection 203(b)(2)(A) of the Voting Rights
			 Act of 1965 (42 U.S.C. 1973aa–1a(b)(2)(A)) is amended by striking census
			 data and inserting the 2010 American Community Survey census
			 data and subsequent American Community Survey data in 5-year increments, or
			 comparable census data.
		
	
		July 19, 2006
		Reported with an amendment
	
